Citation Nr: 0425408	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-02 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for bilateral shoulder 
disorders.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for oral disorders.

5.  Entitlement to an earlier effective date, prior to June 
30, 1993, for the grant for service connection for a low back 
disorder.  

6.  Entitlement to higher initial ratings for residuals of 
compression fracture of L1, to include multilevel lumbar 
spine degenerative disc disease and lumbosacral strain, rated 
10 percent disabling effective from June 30, 1993, and 20 
percent disabling from February 12, 1999.

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1968 
to February 1971.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi,

The veteran is currently unrepresented in this appeal.  His 
former representative withdrew in February 2004 and notified 
the veteran of that fact.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A review of the record reflects that the veteran was not 
adequately informed of the VCAA as it relates to what 
evidence and requirements are needed to establish his claims 
for an increased rating for his low back disorder and 
entitlement to an earlier effective date, prior to June 30, 
1993, for the grant for service connection for a low back 
disorder.  

Concerning the veteran's claims of entitlement to service 
connection for glaucoma, bilateral shoulder disorders, 
peripheral neuropathy, and oral disorders, the veteran 
asserts that these disabilities were caused or aggravated by 
his service-connected disabilities, especially his service-
connected Type II diabetes mellitus.  The duty to assist 
under the VCAA includes obtaining a medical opinion 
addressing each of these potential avenues of service 
connection.  

Since the most recent VA compensation examination of the 
spine in February 2003, an August 2003 VA pain clinic report 
shows bilateral foot weakness in dorsiflexion, left worse 
than right, and left foot drop.  As such the Board is of the 
opinion that an examination by a neurologist is warranted in 
this case.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are completed, to include notifying the 
veteran of the requirements and evidence 
necessary to establish claims for an 
increased rating for his low back 
disorder and entitlement to an earlier 
effective date, prior to June 30, 1993, 
for the grant for service connection for 
a low back disorder.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003); and also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should ask the veteran if he 
desires another representative and 
furnish to him the appropriate form (VA 
Form 21-22).

3.  The RO should request the VA facility 
in Biloxi, Mississippi to furnish copies 
of any additional medical records 
covering treatment from March 2004 to the 
present.

3.  A VA examination should be conducted 
by an endocrinologist to determine any 
relationship between the reported 
glaucoma, bilateral shoulder disorders, 
and peripheral neuropathy, and the 
service connected diabetes mellitus.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
service connected diabetes caused or 
aggravates the claimed bilateral shoulder 
disorders and/or the peripheral 
neuropathy, if diagnosed.  If the 
examiner desires specialized examinations 
they should be accomplished.  A complete 
rational for any opinion expressed should 
be included in the report.

5.  A VA examination should be conducted 
by an ophthalmologist to determine the 
nature severity, and etiology of any eye 
disorder.  All tests deemed necessary 
should be performed.  Following the 
examination it is requested that the 
examiner render an opinion as the whether 
it is as likely as not that the service 
connected diabetes caused or aggravates 
any eye disability diagnosed, including 
the glaucoma.  A complete rational for 
any opinion expressed should be included 
in the report.

6.  A VA dental examination should be 
conducted to determine the nature, 
severity, and etiology of any oral 
disorders.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests and any 
specialized examinations deemed necessary 
should be performed.  

Following the examination it is requested 
that the examiner render an opinion as 
the whether it is as likely as not that 
the service connected diabetes caused or 
aggravates any oral disorder diagnosed.  
A complete rational for any opinion 
expressed should be included in the 
report.

6.  The RO should then schedule the 
veteran for a VA examination by a 
neurologist to determine the severity of 
his lumbar spine disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examination report 
should include the following:

a. In addition to an electromyogram (EMG) 
and nerve conduction studies (NCS), any 
other tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine.  The 
examiner is requested to indicate if the 
spine is ankylosed.  The examiner should 
identify and assess any objective 
evidence of pain.  

b. The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion. The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete. If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  

A complete rational for any opinion 
expressed should be included in the 
report.

8.  The veteran is to be accorded a 
special VA examination in order to 
ascertain whether he is housebound and/or 
in the need of regular aid and attendance 
of another person due to his service 
connected disabilities.  All tests 
indicated should be conducted.  The 
veteran's claims folder must be made 
available to the examiner in conjunction 
with the examination.  

The examiner is asked to describe the 
nature of the appellant's disabilities 
and the effect of his disabilities on his 
ability to perform daily functions.  
Factors to consider include is the 
veteran unable to dress or undress 
himself and keep herself ordinarily clean 
and presentable? Does he require frequent 
adjustment of any special prosthetic or 
orthopedic appliances that cannot be done 
without aid? 

Is he unable to feed herself through loss 
of coordination of the extremities or 
through extreme weakness, or unable to 
attend to the wants of nature? Does he 
have incapacity, physical or mental, that 
requires care or assistance on a regular 
basis to protect her from hazards or 
dangers incident to his daily 
environment?

Does he have any disability that requires 
that she remain in bed? Is he 
substantially confined to his dwelling 
and the immediate premises, and if so, it 
is reasonably certain that the disability 
or disabilities and resultant confinement 
will continue throughout his lifetime?

9.  The RO should then re-adjudicate the 
claims on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




